Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 17 October 2022, with respect to the rejection(s) of claim(s) 1-13, 21-23 under 35 USC 102 and 103 have been fully considered and are persuasive. Specifically, Applicant has amended claim 1 to include additional limitations regarding the shroud and sidewall. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sheppard and Foshee. Claims 24-25 are newly added. Claims 1-13 and 21-25 are examined on the merits.
In response to Applicant argument that Sheppard teaches away from the use of needles, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) MPEP 2123 II. In this case, embodiment depicted in figure 8-9 is not the embodiment relied upon. In figure 4 which lacks the use of connector pair would not hinder the use of conventional syringe needles. Further, the cited portion of [0055] discussing the twisted path is also still for an example embodiment and do not teach away from the broader disclosure of using a syringe to access and transfer the contents of the container. Figure 4-5 do not depict a twisted path for the transfer of fluid. Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145XD1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 7-8, 10-12, 21-25 are rejected under 35 U.S.C. 103 as obvious over Sheppard (US 2012/0059346) in view of Foshee (US 2011/0264037).
Regarding claim 1, Sheppard discloses a vial adaptor (30, figure 3, [0039]) comprising: a substantially hollow body (36, figure 3, [0039]) configured to couple with the vial (3, figure 4, [0039]), the body including a side wall and an upper wall (see annotated figure below); a needle opening (opening inside 61, figure 5, [0052]) in the body, the needle opening being arranged along an axis and being sized and shaped to receive the needle along the axis to withdraw the medication from the vial; a cleaning passageway (39, figure 4, [0047]) having an inlet in the side wall in the body (inlet of 39), the cleaning passageway being sized and shaped to receive a cleaning device to clean the vial ([0049]); and a shroud (33, 40, figures 4-5, [0041]) extending radially outward (33 extends radially outward) from the body to block needle insertion into the vial through the cleaning passageway (the lip of the upper portion of the body would block needle insertion through the cleaning passageway [0047]), the side wall deviating radially outwardly (see annotated figure, the side wall expands outward near the top wall) to follow the path of the shroud wherein the inlet deviates radially outward from a lower end of the inlet to an upper end of the inlet (since the side wall deviates outward near the top, the lower end of the inlet is narrower and expands radially outward toward the upper end of the inlet depicted in the annotated figure). The limitations vial adapter configured for use with a needle assembly with a needle, and the needle opening being sized and shaped to receive the needle” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the patented structure is capable of being used with a needle assembly with a needle since Sheppard already uses a syringe (71) to allow the contents of the vial and syringe to mix and having a needle syringe is common in the syringe art. 

    PNG
    media_image1.png
    465
    500
    media_image1.png
    Greyscale

Foshee discloses vial access devices in the same field of endeavor as the Applicant. Foshee teaches a needle (115) in the syringe assembly used in the art to access the vial (figure 25A, [0095]) meaning the vial adapter is configured for use with the needle and the needle opening being sized and shaped to receive the needle (figure 25A).
Foshee provides a needle in order to allow access of the vial and syringe to mix ([0004]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Sheppard with the needle of Foshee to establish fluid communication of the vial and syringe.
Sheppard and Foshee do not teach a cross-sectional shape of the side wall of on a plane perpendicular to the axis between the lower end of the inlet and the upper end of the inlet is non-circular.
However, it would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Sheppard to have a specific shape since it has been held that a change in shape is a matter of choice absent persuasive evidence that the particular shape was significant (MPEP 2144.04 IVB). In this case, changing the shape of the sidewall from circular to non-circular e.g., oval is a simple matter of design and there does not appear to be a significant change in function or performance with the change in shape. 
Regarding claim 2, Sheppard further discloses wherein a lower end 36, figure 3) of the body includes a generally cylindrical side wall (figure 3, 36 is cylindrical), the shroud extending radially outward beyond the cylindrical side wall of the lower end of the body (figure 4, 33 and lower end of 40 extends outward radially beyond the cylindrical side wall of the lower body).
Regarding claim 3, Sheppard further discloses wherein the shroud extends radially outward from the axis as a continuous extension from the upper wall of the body (figure 5, the extension of 40 continues from the upper wall).
Regarding claim 7, Sheppard discloses the upper wall comprises flat and horizontal upper wall extending above the vial and needle opening extends through the upper wall along the axis (see annotated figure and figure 5).
Regarding claims 8, Sheppard further discloses an inlet (opening 39) to the cleaning passageway includes a notch (see annotated figure below) positioned closer to a lower end of the inlet than an upper end of the inlet (see annotated figure below, notch is closer to lower end of inlet).

    PNG
    media_image2.png
    700
    969
    media_image2.png
    Greyscale

Regarding claim 10, Sheppard further discloses the inlet to the cleaning passageway is larger than an inlet to needle opening (figure 4 shows the cleaning passageway which is larger than the inlet opening inlet for 61 depicted in figure 5).
Regarding claim 11, Sheppard further discloses the needle opening follows a linear pathway (straight line up and down figure 4-5) and the cleaning passageway follows a non-linear pathway (relative to the vial, the opening is not linear to the stopper of the vial).
Regarding claim 12, Sheppard discloses wherein the needle opening is formed in a rim (61), the rim having a tapered outer surface (outer surface of  61 is tapered, figure 5) and at least one protrusion (figure 7, protrusions on the side of the opening) for coupling the rim to the body ([0057]).
Regarding claim 21, Sheppard discloses the device being used with pharmaceutical agents. The claim is directed to a vial adapter and the limitation that the vial contains insulin is interpreted as intended use. In this case, Sheppard discloses the device being used with pharmaceutical agents which would also include insulin ([0018])
Regarding claim 22, Sheppard disclose the vial has a flange, neck below the flange and a shoulder beneath the neck (example vial shown in figure 1 with flange at the top, the neck below and a shoulder beneath the neck).
Regarding claim 23, Sheppard discloses a coupling assembly (49a, 49b, figure 5 and 6) configured to couple the body to the vial (figures 5 and 6, [0043]), the coupling assembly including: a plurality of first fingers (49b), each first finger configured to flex over the flange of the vial and release towards the neck beneath the flange of the vial (figure 6, [0043]); and a plurality of second fingers (49a) configured to contact the shoulder of the vial to bias the plurality of first fingers toward the flange of the vial ([0043]).
Regarding claim 24, Sheppard and Foshee do not teach the side wall is non-cylindrical between the lower end of the inlet and the upper end of the inlet is non-circular.
However, it would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Sheppard to have a specific shape since it has been held that a change in shape is a matter of choice absent persuasive evidence that the particular shape was significant (MPEP 2144.04 IVB). In this case, changing the shape of the sidewall from cylindrical to non-cylindrical is a simple matter of design and there does not appear to be a significant change in function or performance with the change in shape. 
Regarding claim 25, Sheppard further discloses the seal (33 part of the top wall) are lockingly coupled together ([0041], a removable seal is lockingly coupled until removal).
Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard (US 2012/0059346) in view of Foshee (US 2011/0264037).
Regarding claim 4, Sheppard does not specifically discloses wherein the shroud extends from the axis of the needle opening by a distance of about 20 millimeters to about 30 millimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sheppard to have the shroud extends from the axis of the needle opening by a distance of about 20 millimeters to about 30 millimeters. Since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sheppard would not operate differently with the claimed distance and since the shroud extends from the axis of the needle opening already, the device would function appropriately having the claimed distance from the needle opening. Further, applicant places no criticality on the range claimed, indicating simply that the distance the shroud from the opening “may” be and “about” the claimed ranges (specification pp. [0064]).
Regarding claim 5-6, while Sheppard discloses the stopper (41) on a vial (3) but does not specifically discloses wherein the cleaning passageway is offset from the axis of the needle opening between a first angle measured through the upper end of the inlet greater than 50 degrees and a second angle measured through the lower end of the inlet less than 150 degrees, and further the first angle about 60 degrees to about 70 degrees and the second angle about 110 degrees to about 120 degrees. Sheppard does depict that the angle of cleaning passageway is approximately orthogonal to the opening (figure 4) and that the first angle measured on the upper end of the inlet would be different from the lower end (see annotated figure above), but is silent to the actual angle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sheppard to have the cleaning passageway is offset from the axis of the needle opening between a first angle greater than 50 degrees and a second angle less than 150 degrees. Since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sheppard would not operate differently with the claimed angle and since the cleaning passageway already is offset from the axis of the opening to prevent needle insertion, the device would function appropriately having the claimed angle from the needle opening. Further, applicant places no criticality on the range claimed, indicating simply that the distance the shroud from the opening “may” be and “about” the claimed ranges (specification pp. [0064]).
Regarding claim 13, Sheppard discloses a syringe assembly including a hub (distal end of the syringe, figure 9) having a keyed outer profile (89, figure 9, [0058]) that matches the shape of the needle opening ([0057-0058]) but is silent that the syringe include a needle.
Foshee discloses vial access devices in the same field of endeavor as the Applicant. Foshee teaches a needle (115) in the syringe assembly used in the art to access the vial (figure 25A, [0095]) meaning the vial adapter is configured for use with the needle and the needle opening being sized and shaped to receive the needle (figure 25A).
Foshee provides a needle in order to allow access of the vial and syringe to mix ([0004]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Sheppard with the needle of Foshee to establish fluid communication of the vial and syringe.
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard (US 2012/0059346) in view of Foshee (US 2011/0264037) further in view of Carrel (US 2015/0013811).
Regarding claim 9, Sheppard and Foshee do not disclose the shroud extends outwardly and downwardly from the upper wall.
Carrel discloses a vial adapter in the same field of endeavor as the Applicant. Carrel teaches a shroud (51 and 60, figures 9A-9B, [0092-0093) extending outwardly and downwardly from the upper wall (top wall of the adapter).
Carrel provides the shroud to further include a cleaning pad to disinfect surfaces as desired ([0095]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Sheppard and Foshee with the shroud of Carrel to further clean surfaces prior to usage as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banik (US 2015/0105745) discloses an oval adaptor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781